Citation Nr: 0824495	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska, in which the RO granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent disability 
rating, effective from May 4, 2004 (the date the veteran 
filed an application to reopen his claim for service 
connection for PTSD).  The veteran disagreed with the rating 
assigned to his service-connected PTSD in January 2006.   See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected a 
timely appeal on this claim in October 2006 and also 
requested a Travel Board hearing.  

By a May 2007 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling, effective from May 4, 2004.  
In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 
supra.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A copy of 
the transcript of that hearing is of record.  

In the Travel Board hearing, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  (In addition to his PTSD, service 
connection is also in effect for tinnitus, rated 10 percent.)  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The relevant psychiatric evidence shows that the 
veteran's service-connected PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity prior to November 8, 2006; it was not 
productive of deficiencies in most areas during this period 
of time.

2.  From November 8, 2006 through December 13, 2006, the 
veteran's PTSD was manifested by total occupational and 
social impairment.  

3.  Since December 14, 2006, the veteran's service-connected 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity; it has 
not been productive of deficiencies in most areas.



CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
50 percent for PTSD, prior to November 8, 2006, have not been 
met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for a staged rating of 100 percent for PTSD, 
from November 8, 2006 through December 13, 2006, have been 
met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007). 

3.  The criteria for an initial or staged rating in excess of 
50 percent for PTSD, since December 14, 2006, have not been 
met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).
      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002),  significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim. In the instant case, the Board finds that VA fulfilled 
its duties to the veteran under the VCAA.

a. Duty to Notify 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that, in the context of service 
connection claims and initial higher rating claims, VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for entitlement to a 
staged rating of 100 percent from November 8, 2006 through 
December 13, 2006, but the preponderance of the evidence is 
against a rating in excess of 50 percent prior to November 8, 
2006 and from December 14, 2006.  

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in an 
April 2008 letter.

The RO did not furnish the veteran with proper VCAA notice 
with respect to his claim for service connection for PTSD but 
such claim was subsequently granted.  Notice is also 
deficient with regard to his claim for an initial rating in 
excess of 50 percent for PTSD.  Where such an error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption. Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007) (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra.  
"[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case the Board determines that the presumption 
of prejudice has been rebutted (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by the VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

In the instant case, the Board finds that VA need not furnish 
a psychiatric examination to assess the current severity of 
the veteran's service connected PTSD. The voluminous and 
recent VA medical records contained in the claims file, which 
include reports of several PTSD examinations, hospital 
records and out-patient clinic records, track the veteran's 
PTSD and are sufficient to resolve the instant appeal.  
Therefore, VA has no further duty to provide an examination 
or opinion.  38 C.F.R. §§ 3.326, 3.327. 

II.  Factual Background

In a letter dated in March 1997, the veteran's brother stated 
that since the veteran returned from Vietnam, he had 
demonstrated a very high level of anti-social behavior on 
several occasions and had repeatedly refused to attend family 
functions, preferring to be left alone.  According to the 
veteran's brother, the veteran had better control of his 
temper and was not as easily angered as he was in the past.  
There was a time when it was apparent that it was a fine line 
between him losing control and remaining responsible for his 
actions.  The veteran's relationship with his family (mother, 
sister, brother, his children) over the last few years had 
been rather distant.  The veteran's brother indicated that he 
saw the veteran a few times a year for a few hours of 
conversation.

In March 1998, the veteran underwent a private evaluation 
conducted by M.P.R., L.C.S.W., in order to determine whether 
or not he experienced PTSD.  The veteran stated that during 
service, he was stationed in Vietnam where his primary duty 
was first echelon repair and armament on UHIC helicopters.  
He recalled one occasion when he was flying in a helicopter 
as crew chief, rather than a door gunner which was his 
assigned duty that day.  The helicopter crashed and while the 
veteran was able to save the pilot, he could not rescue the 
door gunner.  The veteran noted that he felt responsible for 
the death of the door gunner.  The pilot died seven days 
later from his injuries.  After the veteran's discharge, he 
worked odd jobs and eventually moved to Alaska where he 
worked on the pipeline.  He was married and his wife 
subsequently had twin girls.  Soon after the birth of the 
twins, he and his wife divorced.  The veteran joined the 
laborer's union 20 years ago and worked at remote sites on 
occasion.  He had not been working the past several months 
and was trying to find alternate employment.  According to 
the veteran, he had six DWIs, the last one in 1987.  The 
veteran participated in court-ordered substance abuse 
treatment in 1994, following an alcohol-related arrest.  He 
noted that he occasionally used cocaine.  The veteran 
reported that he had also been arrested for assault and spent 
60 days in jail.  According to the veteran, he had a history 
of several other arrests, mainly alcohol-related assaults or 
disorderly conduct.  The veteran indicated that at present, 
he had nightmares and that he would wake up screaming.  No 
diagnosis was provided.       

Private medical treatment records from the Vet Center, dated 
from April 2004 to January 2007, show that beginning in May 
2004, the veteran was diagnosed with PTSD and subsequently 
received intermittent treatment for his PTSD.  

In December 2005, the veteran underwent a VA PTSD 
examination.  At that time, he stated that after his 
discharge, he began abusing drugs and alcohol quite heavily.  
He noted that he had been convicted of six DWI's and had 
attended many AA meetings as part of his sentencing for 
alcohol-related offenses.  According to the veteran, he had 
also been in numerous alcohol rehabilitation programs.  He 
reported that he had not had any alcohol since July 2005, and 
that he had not had any cocaine or marijuana in about two 
years.  The veteran had worked primarily as a laborer and 
truck driver.  He had changed jobs frequently because of 
conflicts with co-workers or absenteeism.  The veteran also 
lost some jobs when his driver's license was suspended 
because of DWI convictions.  The veteran's longest job was 
for one and a half years driving a cement truck.  Two years 
ago, the veteran was fired from the job after testing 
positive for cocaine on a random urine test.  The veteran 
stated that he liked that job and was still mourning its 
loss.  In the spring of 2005, the veteran was diagnosed with 
stage IV-B squamous cell carcinoma of the tonsil.  He stopped 
working in April 2005.  The veteran underwent chemotherapy 
and radiation therapy, and had surgery about one month ago.  
He could not swallow food and had a feeding gastrostomy.  The 
veteran could swallow liquids.  His neck and jaw were still 
quite painful.  

In the December 2005 VA examination report, the examiner 
stated that according to the veteran, he had problems 
sleeping for many years.  The veteran denied feeling 
depressed, but said he felt anxious most of the time.  He 
noted that he had chronic fatigue and frequent nightmares of 
military combat in Vietnam.  According to the veteran, he had 
no close friends and he avoided crowds.  The smell of jet 
fuel or the noise of helicopters caused him to re-experience 
emotions that he felt in Vietnam.  He stated that he avoided 
watching news of Iraq on television because it reminded him 
of Vietnam.  The veteran noted that he had been married to 
his second wife for five years.  He met her in the 
Philippines.  The veteran occasionally saw his two grown 
children from his first marriage.  The veteran admitted to 
some history of domestic violence in his marriages.  
According to the veteran, he was not working and spent most 
of his time repairing his motorcycles.  He occasionally went 
to the Veterans of Foreign War (VFW) office to visit with 
other veterans.  

Upon mental status evaluation, the veteran was subdued and 
became tearful at times.  His speech had a normal rate and 
tone.  The veteran denied any hallucinations or delusions.  
The veteran's affect was depressed.  He denied any suicidal 
or homicidal ideations.  The veteran was alert and oriented 
in all three spheres.  His memory was good, and his judgment 
was good.  In regard to an assessment, the examiner stated 
that the veteran described symptoms of a post-traumatic 
stress disorder.  His illness had been complicated by a very 
heavy history of substance abuse.  The veteran's recent 
malignancy was probably contributing to feelings of 
depression and chronic fatigue on an organic basis.  The 
diagnosis was the following: (Axis I) PTSD; alcohol abuse, in 
remission; cocaine abuse, in remission; probable mood 
disorder due to squamous cell carcinoma, (Axis III) stage IV-
B squamous cell carcinoma of the tonsil, (Axis IV) the 
veteran was diagnosed with squamous cell carcinoma within the 
last year, and (Axis V) Global Assessment of Functioning 
(GAF) score of 55.  According to the examiner, the veteran 
complained of anxiety, insomnia, and chronic fatigue, and 
appeared to be depressed.  

By a December 2005 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 30 percent disability 
rating under Diagnostic Code 9411, effective from May 4, 
2004, for the veteran's service-connected PTSD.  

VA Medical Center (VAMC) inpatient treatment records show 
that the veteran was hospitalized from November 8, 2006 to 
November 22, 2006 for evaluation and treatment of his PTSD.  
Upon admission, it was noted that according to the veteran, 
he had decreased social contacts because activities of his 
friends revolved around drinking and in some cases, drugs.  
The veteran noted that he still had cravings for hard liquor 
but that it would sting his throat due to surgery and 
radiation therapy.  The veteran's wife was a significant 
support to his abstinence.  The veteran indicated that he 
felt that he had outgrown a lot of his self-destructive 
behavior and that getting a life threatening illness had 
given him a perspective on wanting to live.  He requested an 
inpatient setting in order to safely disclose traumatic 
material.  According to the veteran, he was re-experiencing 
traumatic events and avoiding situations that may trigger 
troublesome recollections to the point that his daily life 
was restricted.  He noted that he had recurrent nightmares, 
night sweats, and sleep disturbance.  During his 
hospitalization, the veteran reported that he was 
hypervigilant and that he had a hyperstartle response.  He 
stated that helicopter noises and the smell of jet fuel 
during air shows triggered intrusive thoughts of Vietnam.  He 
was given GAF scores of 38 and 39.  Upon his discharge, the 
pertinent diagnosis was PTSD.   

A VA PTSD examination was conducted on December 14, 2006.  In 
regard to the veteran's employment history, the examiner 
stated that the veteran had had more than 100 jobs.  He had 
worked on the Alaskan pipeline, in heavy construction, as a 
laborer, and as a truck driver.  The veteran last worked in 
May 2005.  He stopped working because he was diagnosed and 
treated for cancer.  According to the veteran, he currently 
lived with his second wife and their relationship was 
"better than before."  He indicated that he had twin 
daughters and that he had a close relationship with them.  
According to the veteran, he liked to work on his 
motorcycles.  The veteran had a history of drug and alcohol 
abuse, with numerous arrests and incarcerations related to 
his substance abuse.  He had also been diagnosed with 
squamous cell carcinoma and was treated with radiation, 
chemotherapy, and several surgical procedures.  The veteran 
had his one-year check up last month and there had been no 
recurrence.  According to the veteran, he suffered from 
anger, depression, and anxiety.  He stated that he felt 
uncomfortable in social situations, and that he was 
distressed by the current war news.  The veteran noted that 
he avoided crowds and that he had a chronic sleep problem.  
According to the veteran, it was difficult for him to fall 
asleep, or stay asleep, and he was restless during the night, 
averaging six hours per night.  He had frequent nightmares 
about Vietnam, and he also had intrusive memories and 
flashbacks.  The veteran's energy level was low and his 
motivation was limited.  The veteran indicated that he had 
trouble finishing projects because he would "lose interest 
in things."  In the past, he thought about suicide, but not 
lately.  He reported that the last time he thought about 
suicide was eight or nine years ago.  In the past, the 
veteran also had homicidal ideations, but not currently.  
According to the veteran, in 2004, he started attending the 
PTSD group once a week at the Vet Center.  About six months 
ago, he started attending an anger management class on a 
weekly basis.   

Upon mental status evaluation, the veteran's hygiene and 
grooming appeared good, and his dress was casual.  He was 
interested and cooperative during the interview.  His speech 
was soft and slow, but clear and articulate.  In regard to 
the veteran's mood, the examiner stated that the veteran was 
depressed three-quarters of the time and worried the rest of 
the time.  The veteran was also frequently angry.  His affect 
was subdued, calm, and pleasant.  The veteran's thought 
processes were clear and coherent, but at times, tangential 
and rambling.  The veteran's thought content was negative for 
hallucinations or delusions.  He stated that he was 
hypervigilant and had some ideas of reference, thinking that 
people around him might be dangerous.  The veteran reported 
intrusive memories and flashbacks, and also feelings of 
guilt.  He had not had any suicidal ideations in seven to 
eight years and he had never made a gesture.  The veteran had 
no plan or intent to harm himself.  He was oriented to time, 
place, person, and situation.  The veteran's recent and 
remote memory was intact.  The veteran's judgment was intact 
and he was aware of his problems.  He did not feel helpless, 
but at times he felt hopeless.  According to the veteran, he 
bought a house closer to where his family lived and he hoped 
to move there next summer because they were supportive of 
him.  The diagnosis was the following: (Axis I) PTSD, combat 
related; polysubstance dependence, in remission, (Axis III) 
squamous cell carcinoma of the neck and tonsil with no 
recurrence after one year; hyperlipidemia; psoriasis; 
proteinuria; essential hypertension; chronic gingivitis, 
(Axis IV) health problems and exposure to combat, and (Axis 
V) GAF score of 51, with anger, depression, anxiety, and 
insomnia, but he had some interests, future plans, and 
positive interpersonal relationships.  The examiner noted 
that the veteran's relationship with his wife was improving 
now that he was sober and in treatment.       

By a May 2007 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling under Diagnostic Code 9411, 
effective from May 4, 2004.  

In a private medical statement from R.J.N., MA, 
Counselor/Psychotherapist at the Vet Center, dated in 
December 2007, Mr. N. stated that over the past two years, 
the veteran had been diagnosed and operated on for two 
different forms of cancer.  He was treated in 2005 for 
squamous cell carcinoma, and in approximately 2006, he was 
diagnosed with colon cancer.  According to Mr. N., the 
veteran had not been able to work since 2005 due to the 
complications and complexities of the surgeries.  The veteran 
had trouble swallowing, had continuous dry mouth, and was 
physically weak from the radiation and chemotherapy.  That 
was all in addition to his continuing issues with his PTSD.  
The veteran continued to do his part in recovery and had been 
faithful in his attendance at a weekly Anger Prevention 
Group, and a weekly PTSD group, all in an effort to find a 
way to deal with his negative feelings of being worthless and 
a poor provider.  According to Mr. N., the veteran came in 
for one-to-one sessions when the negatives in his life 
overwhelmed him.  In his depressed state, he was not able to 
see a future for him or his wife.  The accompanying isolation 
was not good for him and took a toll on his relationship with 
his wife.  

In March 2008, the veteran underwent a VA PTSD examination.  
At that time, he stated that he felt more depressed than he 
did in 2006.  Since he quite drinking and using drugs, he had 
felt more anxious and depressed.  The veteran indicated that 
he had not used any drugs since 2003, and that he had not had 
any heavy use of alcohol in the last four years.  According 
to the veteran, his last alcohol was at a wedding five months 
ago when he had a half a glass of champagne.  He noted that 
he had not been employed since 2005 when he had surgery for 
carcinoma of his neck.  The veteran reported that he had 
radiation postoperatively which caused some ear infections, 
which in turn resulted in some hearing loss.  A year ago, the 
veteran had abdominal surgery for colon cancer and he had an 
ileostomy six months ago.  The examiner noted that the 
veteran slept well and that his appetite was good.  The 
veteran had nightmares of Vietnam two to three times per 
week.  He complained of chronic fatigue.  According to the 
veteran, he avoided televised news broadcasts about the war 
in the Middle East.  He stated that watching those broadcasts 
caused him to re-experience negative emotions that he felt in 
Vietnam.  The veteran denied any suicide attempts or 
psychotic symptoms.  He indicated that he had been married to 
his second wife since 2000 and that he got along well with 
his wife.  According to the veteran, he enjoyed riding and 
repairing his motorcycle.  He noted that he as thinking of 
moving back to his hometown in Oregon so that he could 
reconnect with his siblings.  He had been estranged from his 
family for many years, but was re-establishing contact with 
them and visited them every three months.  The veteran 
enjoyed visiting with the other men from his PTSD group 
therapy program.  

Upon mental status evaluation, the veteran was casually 
groomed and dressed.  His hands were somewhat dirty.  He was 
wearing a hearing aid.  The veteran's speech had a normal 
rate and tone.  He was coherent and his affect was distant.  
The veteran denied hallucinations or delusions.  He also 
denied suicidal or assaultive ideations.  The veteran was 
alert and oriented in all three spheres.  His memory was 
good, and his fund of knowledge was good.  The diagnosis was 
the following: (Axis I) PTSD; polysubstance abuse in full, 
sustained remission; mood disorder due to cancer, (Axis III) 
squamous cell carcinoma of the neck; colon cancer, (Axis IV) 
the veteran had surgery for colon cancer within the last 
year, and (Axis V) GAF score of 55.  The veteran had 
nightmares and re-experiencing of negative emotions that he 
felt in military combat.  He also had some meaningful 
interpersonal relationships.  According to the examiner, the 
veteran had had surgery for two malignancies, and he 
suspected that those surgeries and malignancies were 
contributing to the veteran's affective symptoms on an 
organic basis.  The examiner indicated that the veteran had 
been gainfully employed before he was diagnosed with his 
first malignancy and that he had not worked since then.  It 
was the examiner's opinion that were it not for his 
malignancies, he would be employable.      

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
said that during his most recent VA examination in March 
2008, he tried to "paint a prettier picture than it really 
[was]."  He stated that he did not get along his daughters 
as well as he had reported, and that he also did not get 
along with his siblings as well as he had indicated, although 
he had been trying to re-establish contact with them.  The 
veteran also noted that the examiner from the March 2008 VA 
examination had stated that if it was not for the veteran's 
cancer, he would be gainfully employed.  The veteran further 
testified that the fact of the matter was that he was too old 
to work in construction and that it would be very difficult 
for him to find a job.  According to the veteran, he had 
nightmares and panic attacks.  


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since May 4, 2004.  

The veteran's service-connected PTSD is currently assigned a 
50 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411. Under 
Diagnostic Code 9411, a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than once a week 
panic attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory, such as retention 
of only highly learned material, forgetting to complete 
tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Based on the evidence described above, the Board finds that 
from November 8, 2006 through December 13, 2006, the 
veteran's PTSD was manifested by total occupational and 
social impairment.  Accordingly, a 100 percent rating is 
warranted during this period of time.  The Board further 
finds that while the veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity prior to November 8, 2006 and from December 
14, 2006; it was not productive of deficiencies in most areas 
during either period of time.  Accordingly, an initial or 
staged rating in excess of 50 percent is not warranted prior 
to November 8, 2006 or since December 14, 2006. 

In this case, the Board notes that prior to 2005, the veteran 
had to change jobs frequently because, due to his PTSD 
symptomatology, he had conflicts with co-workers.  However, 
it is also apparent that he stopped working though in 2005 
because he was diagnosed with squamous cell carcinoma of the 
tonsils, a nonservcie-connected disability.  GAF scores from 
the veteran's December 2005, December 2006, and March 2008 VA 
examinations have ranged from 51 to 55, which are consistent 
with the current 50 percent rating.  In this regard, the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides that a GAF score rates the overall psychological 
functioning on a scale of zero to 100, with zero representing 
the lowest level of functioning.  See American Psychiatric 
Associations Quick Reference to DSM-IV 44, n.1 (2994).  A GAF 
score of 51 to 60 is defined as "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers."  Id.  

In further support of the Board's decision, the preponderance 
of the evidence shows that the veteran does not have most of 
the symptoms that are characteristic of a 70 percent rating 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  Further, despite the recurrent PTSD symptoms 
that he does have, the preponderance of the evidence shows 
that the veteran has maintained relationships with his wife, 
children, a brother and his sisters.  There are references to 
his enjoying working on and riding his motorcycle and it is 
apparent he has been able to attend a veterans group on a 
regular basis.  

Further, at no time prior to November 8, 2006 or since 
December 14, 2006 has the veteran's PTSD been shown to 
warrant a 100 percent rating.  There has never been evidence 
showing that the veteran experienced delusions or 
hallucinations, was unable to maintain minimal hygiene, 
demonstrated grossly inappropriate behavior, was a persistent 
danger to self or others, or demonstrated any other sort of 
behavior that rendered him totally impaired socially and 
occupationally.  In addition, there is no evidence of record 
showing that the sole reason why the veteran was unable to 
maintain employment was because of his service-connected 
PTSD.  Clearly, the evidence shows that the primary reasons 
why the veteran stopped working was because he was diagnosed 
with squamous cell carcinoma of the tonsil in 2005, and colon 
cancer in 2006, not because of his service-connected PTSD.  
Moreover, although the veteran apparently expressed fleeting 
suicidal thoughts approximately seven to eight years ago, he 
had never made a gesture, and he repeatedly denied any 
suicidal ideations in his December 2005, December 2006, and 
March 2008 VA examinations.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for an 
initial or staged rating in excess of 50 percent for the 
veteran's PTSD prior to November 8, 2006 or since December 
14, 2006. Accordingly, the benefit of the doubt doctrine does 
not apply to this aspect of the veteran's claim.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").

However, the Board also notes that while the veteran was 
hospitalized in November 2006, he was given GAF scores of 38 
and 39.  A GAF score of 31 to 40 denotes some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  Based on 
these hospital records reflecting an increase in PTSD 
symptomatology and with consideration of 38 C.F.R. § 4.7, it 
is the opinion of the Board that the veteran's PTSD 
symptomatology more closely met the criteria for a 100 
percent rating under the provisions of Diagnostic Code 9411 
from November 8, 2006 until he was re-examined by VA on 
December 14, 2006.   

IV.  Extraschedular Rating

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  It is pertinent to point out that a 70 percent 
rating takes into account significant social and industrial 
impairment.  There has been no showing by the veteran that 
his service-connected PTSD alone has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment 
or other comparable effects.  In the absence of such factors, 
the criteria for submission for assignment of an 
extraschedular rating for his PTSD pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).











ORDER

A staged rating of 100 percent for PTSD, from November 8, 
2006 through December 13, 2006, is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.

An initial or staged rating in excess of 50 percent for PTSD, 
prior to November 8, 2006 and from December 14, 2006, is 
denied 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


